Fourth Court of Appeals
                                San Antonio, Texas
                                     January 21, 2020

                                   No. 04-19-00044-CV

                                 TITLE SOURCE, INC.,
                                       Appellant

                                             v.

            HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CI06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER
       On January 8, 2019, applicant Lawrence J. Spiwak filed an unopposed motion for pro
hac vice admission to represent The Phoenix Center for Advanced Legal & Economic Public
Policy Studies in this case. On January 14, 2020, Ryan G. Anderson, the resident practicing
Texas attorney with whom applicant will be associated in this proceeding, filed a Motion in
Support of Pro Hac Vice Admission of Lawrence J. Spiwak. After consideration, both motions
are GRANTED.

      It is so ORDERED on this 21st day of January, 2020.

                                                                       PER CURIAM




      ATTESTED TO: ___________________________
                   MICHAEL A. CRUZ,
                   Clerk of Court